DETAILED ACTION
	This action is in response to the request for continued examination filed on May 10, 2021 Claims 1-20 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.

Response to Amendment
Claims 1 and 11 have been amended. Claims 1-20 are pending and addressed below. 

Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, Applicants have argued that Wheater, United Kingdom Pat. No. GB 2,450,918 A (hereinafter Wheater), Vermeeren, US 5,941,312 (hereinafter Vermeeren) and Sugiura, US 2009/0058675 (hereinafter Sugiura) fail to disclose the limitations of the cable insert “having an internal diameter matched to a diameter of the wireline”.  However, the Examiner disagrees with this position. 
Specifically, the Applicants have argued that Vermeeren fails to teach the cable insert as Vermeeren requires that the “split sleeve” mate to a specific portion of the sucker rod with a complementary annular profile in order to prevent axial movement and specifically “an interior surface with a recessed profile that mates with the raised profile of the sucker rod”. Applicant also states that Vermeeren is silent as to the split sleeve “having an internal dimeter matched to a diameter of the wireline”. However, the two segments (14a, 14b) that form the split sleeve of Vermeeren clearly have and 24) and the recessed annular profile (26) as shown in Figure 2. There are no limations within claims 1 and 13 that would preclude the half cylinders from having raised profiles on the interior surface of the half cylinder shape and such raised surfaces would not prevented the half cylinder shape from having an “an internal diameter matched to a diameter of the wireline” nor are there any limations which would preclude the half cylinders from having multiple internal diameters or the wireline from having differences in diameter. Further, the recitation of having the internal diameter “matched” to a diameter of the wireline is very broad, as there are no additional details as how the diameters are considered a match. For example are the diameters the size or is one diameter larger than the other diameter and if so my how much.
Regarding claims 2-12 and 14-20, the arguments as presented above are equally applicable to claims 2-12 and 14-20.

Double Patenting
In response to the applicant’s amendments to claims 1 and 13, on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 267,100 and claims 1, 11, and 12 of U.S. Patent No. 8,919,436 have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wheater, United Kingdom Pat. No. GB 2,450,918 A (hereinafter Wheater) in view of Vermeeren, US 5,941,312 (hereinafter Vermeeren) and Sugiura, US 2009/0058675 (hereinafter Sugiura).
Claim 1: Wheater discloses a wireline standoff (wireline standoff 1) comprising: a pair of opposing assemblies (see Fig 1).
Wheater fails to disclose a cable insert disposed between the pair of opposing assemblies and wherein the cable insert includes an anti-rotation spigot.
Vermeeren discloses a rod guide for a sucker rod used to prevent the sucker rod from rubbing against interior walls of the production tubing (col 1, In 12-14). The rod guide includes a cable insert (split sleeve insert 14) with an interior surface that secures the sleeve against the sucker rod and prevents axial movement of the sleeve relative to the sucker rod (col 1, In 45-49) and an unified annular profile located between cable insert (14) and half shells (exterior surface of split sleeve 14 is smooth, see Fig 2). The cable insert (14) includes two parts (14A, 14B), wherein each part comprises a shape (see Fig 2), wherein the shape comprises a hollow, half-cylinder (segments 14A, 14B are each a hollow, half cylinder shape, see Fig 2, col 2, ln 37-44), having an internal diameter matched to a diameter of the wireline (each segment 14A, 14B has an internal diameter at interior surface 24 and an internal diameter at recessed annular profile 26, each internal diameter 24, 26, matches a diameter of the injection molded portion 22, including the raised profile 20, of the sucker rod 10, see Fig 2, col 2, ln 37-45). Additionally, it includes an overlying sleeve that overlies the cable insert (14) in order to maintain the cable insert (14) in engagement with the sucker rod. The overlying sleeve is secured to the cable insert (14) (col 1, In 49-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the wireline standoff of Wheater to include the cable insert (14) of Vermeeren such that the segments of cable insert of Vermeeren are secured in each of the half shells of Wheater in order to secure the wireline standoff to the wireline disposed in the half shell and prevent axial movement of the wireline standoff relative to the wireline (Vermeeren, col 1, In 65-67, col 2, ln 1). Additionally, the wireline standoff and the rod guide are both from the same problem solving area of preventing rubbing and/or sticking of a downhole device against interior walls of production tubing, casing, or a borehole (Wheater, pg 1, par 5 and Vermeeren, col 1, ln 85-87).
Wheater, as modified by Vermeeren, fails to disclose the cable insert includes an anti-rotation spigot.
Sugiura discloses a downhole assembly including a transceiver housing (225) and a tool housing (110).  The transceiver housing (225) is located inside the tool housing (110) (see Fig 2-3B). An anti-rotation spigot (tab 245 is inserted into spigot as shown in Fig 3A) is located between the transceiver housing (225) and the tool housing (110).  The anti-rotation spigot (tab 245 is inserted into spigot as  Fig 3A) prevents relative rotation between the transceiver housing (225) and the tool housing (110) (Fig 2-3B, par [0031], [0045]).
It would have been obvious ton one of ordinary skill in the art, before the effective filing date of the invention, to modify the cable insert of Wheater and Vermeeren, to include an anti-rotation spigot as disclosed by Sugiura, as this modification would have prevented relative rotation between the cable insert and the pair of opposing assemblies (Sugiura, par [0031], [0035]). Further, Wheater, Vermeeren, and Sugiura are all disclose downhole tools used in a wellbore and are therefore from the same field of endeavor. 
Claim 3: Wheater as modified by Vermeeren and Sugiura discloses a plurality of external fins and wherein the plurality of external fins are coupled to the half shell (Wheater, fins 4 are coupled to central portion of half shells, Fig 1-4)
Claims 5 and 6: Wheater as modified by Vermeeren and Sugiura discloses the cable insert (Vermeeren, split sleeve insert 14) forms a central bore (Vermeeren, split sleeve insert 14 has an interior surface that secures the sleeve against the sucker rod and form as central bore through which the sucker rod 12 extends, Fig 1-2).
Wheater as modified by Vermeeren and Sugiura is silent as to the cable insert is configured to deform around the wireline cable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to try the wireline standoff of Wheater with the cable insert of Vermeeren and Sugiura made from a material that would allow deformation of the cable insert around the wireline cable, since it has been held to be within the general skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended uses as a matter of obvious design choice.
Claim 7: Wheater as modified by Vermeeren and Sugiura disclose one or more fasteners (Wheater, clamping bolts 3, see Fig 1, 4, 5, pg 3) configured to couple the opposing assemblies to one another (Wheater, Fig 1, 4, 5, pg 3).
Claim 8: Wheater, modified by Vermeeren and Sugiura, discloses the one or more fasteners (Wheater, clamping bolt 3) that extend through the half shell of each of the opposing assemblies (Wheater, 15, 18) clamps the cable insert (Vermeeren, split sleeve insert 14) for each of the opposing 2) (clamping bolts 3 hold opposing assemblies together, see Fig 1, 4, 5, pg 3, par 2).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, for the one or more tasters (bolts 3) of Wheater to clamp the cable insert as disclosed by Vermeeren for each of the opposing assemblies to the wireline cable, as the cable insert is located in each of the opposing assemblies and would necessarily be clamped to the wireline by the fasteners used to clamp the opposing assemblies together.
Claim 9: Wheater, modified by Vermeeren and Sugiura, discloses the plurality of wireline standoffs (Wheater, 1) are installed on the wireline cable (Wheater, 2) in an open-hole section of a borehole (Wheater, wireline standoff are in openhole section of wellbore shown in Fig 1, pg 2-3).
Claim 11: Wheater discloses a method for assembling a wireline standoff, the method comprising: 
a) providing a wireline (wireline operation and standoff deployment located in a borehole, Figure 3, pg 3-4); 
c) placing half shells around the wireline (wireline passes through the central bore in the wireline standoff 1, see Fig 1-3, pg 3) ; 
e) securing the half shells to each other (bolts 3 are utilized to clamp the two half shells tightly together, Fig 2, pg 3); and
f) repeating steps (a), (c) through (e) at a different location on the wireline (an array of wireline standoffs is clamped onto the wireline 2 which is spooled into the well, Fig 3, pg 3).
Wheater is silent as to b) attaching two parts of an insert to the wireline, wherein each of the two parts comprises a shape, wherein the shape comprises a hollow, half-cylinder, wherein the insert comprises an anti-rotation spigot; c) placing half shells around the insert; and d) securing the half shells to the insert.
Vermeeren discloses a rod guide for a sucker rod used to prevent the sucker rod from rubbing against interior walls of the production tubing (col 1, In 12-14). The rod guide includes a cable insert (split sleeve insert 14) with two parts (segments 14A, 14B) for securing to each other and attaching to the sucker rod. The cable insert includes an interior surface that secures the sleeve against the sucker rod col 1, In 45-49). The cable insert (14) includes two parts (14A, 14B), wherein each part comprises a shape (see Fig 2), wherein the shape comprises a hollow, half-cylinder (segments 14A, 14B are each a hollow, half cylinder shape, see Fig 2, col 2, ln 37-44), having an internal diameter matched to a diameter of the wireline (each segment 14A, 14B has an internal diameter at interior surface 24 and an internal diameter at recessed annular profile 26, each internal diameter 24, 26, matches a diameter of the injection molded portion 22, including the raised profile 20, of the sucker rod 10, see Fig 2, col 2, ln 37-45).  Additionally, the rod guide includes an overlying sleeve that overlies the split sleeve in order to maintain the split sleeve in engagement with the sucker rod. The overlying sleeve is secured to the split sleeve (col 1, In 49-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the cable insert (14) of Vermeeren with the wireline standoff of Wheater, in order to (b) attach the two parts of the inserts, comprising a hollow, half cylinder, to the wireline by (c) placing the half shells around the insert and (d) securing the half shells to the inset in order to secure the wireline standoff to the wireline disposed in the half shell and prevent axial movement of the wireline standoff relative to the wireline (Vermeeren, col 1, In 65-67, col 2, In 1). Additionally, the wireline standoff and the rod guide are both from the same problem solving area of preventing rubbing and/or sticking of a downhole device against interior walls of production tubing, casing, or a borehole (Wheater, pg 1, par 5 and Vermeeren, col 1, 85-87).
Wheater, as modified by Vermeeren, fails to disclose the cable insert comprises an anti-rotation spigot.
Sugiura discloses a downhole assembly including a transceiver housing (225) and a tool housing (110).  The transceiver housing (225) is located inside the tool housing (110) (see Fig 2-3B). An anti-rotation spigot (tab 245 is inserted into spigot as shown in Fig 3A) is located between the transceiver housing (225) and the tool housing (110).  The anti-rotation spigot (tab 245 is inserted into spigot as shown in Fig 3A) prevents relative rotation between the transceiver housing (225) and the tool housing (110) (Fig 2-3B, par [0031], [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cable insert of Wheater and Vermeeren, to include an anti-rotation spigot as par [0031], [0035]) when assembled on the wireline. Further, Wheater, Vermeeren, and Sugiura all disclose downhole tools used in a wellbore and are therefore from the same field of endeavor. 
Wheater. modified by Vermeeren, discloses the cable insert (split sleeve insert 14) forms a central bore (Vermeeren, split sleeve insert 14 has an interior surface that secures the sleeve against the sucker rod and form as central bore through which the sucker rod 12 extends, Fig 1-2).
Claim 12: Wheater as modified by Vermeeren and Sugiura, are silent as to deforming the insert to the wireline.
It would have been obvious to one of ordinary skill in the art at the time of the invention to try the wireline standoff of Wheater with the cable insert of Vermeeren made from a material that would allow deformation of the cable insert around the wireline cable, since it has been held to be within the general skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended uses as a matter of obvious design choice.
Claims 2 and 13: Wheater as modified by Vermeeren and Sugiura discloses the opposing assemblies comprises a half shell (Wheater, Fig 1-4, pg 2, par 11), wherein the half shell (Wheater, Fig 1-4) comprises a front portion (Wheater, forward portion with conical shape) and a rear portion (rearward portion with conical shape) which are connected by a middle portion (Wheater, center portion with attached fins), wherein the front portion and the rear portion have a conical shape (Wheater, see Figs 1-2) and the middle portion has a cylindrical shape (Wheater, see Fig 1-2).
Claim 14: Wheater as modified by Vermeeren and Sugiura, discloses the half shell further comprises a plurality of external fins (Wheater, each wireline standoff has twelve external fins 4 cut along their external body, see Fig 4-6, pg 3).
Claims 4 and 15: Wheater as modified by Vermeeren and Sugiura discloses the plurality of external fins (Wheater, 4) are each in the shape of an arch that spans at least a portion of the half shell (Wheater, Fig 1, pg 2, par 18
Claim 16: Wheater as modified by Vermeeren and Sugiura discloses securing the half shells to each other is performed by one or more fasteners (Wheater, clamping bolts 3, see Fig 1,4, 5, pg 3) (Wheater, half shells 15, 18 are secured to one another via bolts 3, Fig 1, 4-5, pg 3).
Claim 17: Wheater as modified by Vermeeren and Sugiura discloses the one or more fasteners (Wheater, clamping bolt 3) that extend through the half shell of each of the opposing assemblies (Wheater, 15, 18) clamps the cable insert (Vermeeren, split sleeve insert 14) for each of the opposing assemblies to the wireline cable (2) (clamping bolts 3 hold opposing assemblies together, see Fig 1, 4, 5, pg 3, par 2).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, for the one or more fasteners (Wheater, bolts 3) of Wheater to secure the two parts of the insert, as disclosed by Vermeeren, to each other, as Wheater, modified by Vermeeren and Sugiura, discloses the cable insert is located in each of the opposing assemblies and would necessarily be clamped to the wireline by the fasteners used to clamp the opposing assemblies together.
Claims 10 and 18-20: Wheater, modified by Vermeeren and Sugiura, discloses the opposing assemblies (Fig 1) comprise a half shell (Wheater, wireline standoff comprises two half shells 15, 18, pg 3) for a through passageway that is sized to receive the cable (wireline 2).
Vermeeren further discloses the rod guide is sized for and includes a cable insert (split sleeve insert 14) with an interior surface that secures the sleeve against the sucker rod and prevents axial movement of the sleeve relative to the sucker rod (col 1, In 45-49) and an unified annular profile located between cable insert (14) and half shells (exterior surface of split sleeve 14 is smooth, see Fig 2). In addition, Vermeeren discloses a flange (20) disposed over the middle portion of the sucker rod.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine the flange (Vermeeren, 20) of Vermeeren with the cable insert (Vermeeren, split sleeve 14) of Vermeeren so that the flange is disposed over the middle portion of the split sleeve of Vermeeren. This would have given the predictable results of providing a raised surface on the cable insert (Vermeeren, split sleeve 14) providing an annular mating surface to be used in conjunction with the interior of the wireline standoff (overlying sleeve) and preventing axial movement relative to the wireline (Vermeeren, col 2, In 39-44
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the cable insert (Vermeeren, split sleeve 14) with raised flange of Vermeeren with the wireline standoff of Wheater, so that the cutout in the inner wall receives the cable insert flange, in order to secure the wireline standoff to the wireline disposed in the half shell and prevent axial movement of the wireline standoff relative to the wireline (Vermeeren, col 1, In 65-67, col 2, In 1). Additionally, the wireline standoff of Wheater and the rod guide of Vermeeren are both from the same problem solving area of preventing rubbing and/or sticking of a downhole device against interior walls of production tubing, casing, or a borehole (Wheater, pg 1, par 5 and Vermeeren, col 1, In 65-87).

Conclusion
Claims 1-20 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676